ORDER

PER CURIAM.
AND NOW, this 23rd day of February, 1994, the Motion to Proceed In Forma Pauperis is granted.
The Petition for Allowance of Appeal is denied. Insofar as the Petition for Review filed in the Commonwealth Court contained counts addressed to that court’s original jurisdiction, the Court has considered the Petitioner’s arguments as on direct appeal pursuant to 42 Pa.C.S. § 723(a). There being no basis for ordering the relief requested, the Order of the Commonwealth Court is affirmed.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, *104due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.